Citation Nr: 0826333	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  01-04 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel







INTRODUCTION

The veteran served on active duty from July 1985 to July 
1991.  

This appeal arises January 2000 from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In February 2005 the Board of Veterans' Appeals (Board) 
issued a decision denying the veteran's claim for service 
connection for HIV.  The veteran appealed that decision to 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  The Court issued a decision in 
April 2007 which vacated the February 2005 decision of the 
Board and remanded the claim.  

The Board remanded the claim in December 2007 and ordered 
development consistent with that outlined in the Court's 
decision.  The case has since been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There are several remaining areas in this case that still 
require development.  

It has been the veteran's long standing contention that 
during a ship wide screening for HIV, aboard the USS Flint, 
he tested positive.  The veteran's service records show he 
served aboard the USS Flint from 11 February 1991 to 30 April 
1991.  They also show that on April 9, 1991, he underwent an 
HIV antibody test.  The results, however, are not currently 
reflected in the evidence of record.  The Board sought to 
obtain the results of this test in November 2002, directing 
that an inquiry be made to the National Personnel Records 
Center (NPRC).  The response received was as follows:  
"Please use the proper request code for a clinical search."  
After the Court vacated the Board's decision, another request 
was sent to the NPRC.  This was to a different address code 
and worded as follows:  

CLINICAL RECORDS, FURNISH ACTIVE DUTY INPATIENT 
CLINICAL RECORDS FOR <<CLINICAL RECORDS/TEST 
RESULTS FOR HIV TEST>> FROM <<4/01/1991>> TO 
<<7/01/1991>> AT <<WHILE ABOARD THE USS FLINT>>.  

The response received from NPRC in April 2008, was as 
follows:

THE ALLEGATION HAS BEEN INVESTIGATED AND THE 
FOLLOWING RESULTS WERE FOUND:  <<TREATMENT ABOARD A 
SHIP IS NOT HOSPITALIZATION - NO C/RECORDS (EXCEPT 
2 HOSPITAL SHIPS: USS REPOSE/SANCTUARY, 1966-70).>>

The undersigned considers this response from NPRC to be too 
ambiguous to conclude that the results of the test performed 
aboard the USS Flint are unavailable.  

It appears that the vocabulary used in the request for 
records has been confusing to those responsible for 
conducting the actual search.  It would seem from the April 
2008 response that "clinical" records are synonymous with 
records generated during a hospitalization, and since the 
veteran was not aboard a "Hospital Ship" there would be, by 
definition, no "clinical records" and the search was ended.  
If this is what occurred, that is not a satisfactory search.  
As such, yet another request for the results of the April 
1991 HIV Antibody test performed on the veteran while he 
served aboard the USS Flint should be conducted as set out 
below.  

In addition to the foregoing, the evidence shows that in July 
1996, the veteran sought an HIV test at the VA Orlando 
Outpatient Clinic.  Other records suggest this request was 
made in connection with a Persian Gulf War Registry 
Examination.  It does not appear that any effort was made to 
determine whether such a test was conducted at that time.  
This should be accomplished.  

Lastly, in its December 2007 Remand, the Board requested an 
examination of the veteran and an opinion as to whether the 
veteran contracted his HIV infection during service.  The 
veteran was examined in this regard in May 2008.  In the 
opinion provided, the examiner concluded the veteran's HIV 
was not a result of his military service.  The rationale for 
the opinion, however, was simply that the veteran "did not 
indicate being HIV positive on his separation exam.  He first 
started treatment for it in 1998."  

This response does not address the veteran's contention that 
he exhibited symptoms of HIV infection in service (e.g. flu 
like complaints) which went unrecognized as the early onset 
of HIV.  A follow-up opinion that addresses this contention 
should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the NPRC, or other 
appropriate entity, and request copies of the 
documents reflecting the results of the HIV 
Antibody Test performed on the veteran on 
April 9, 1991 while he was assigned to the 
USS Flint.  (Should this help in the search, 
the health record reflecting this test 
occurred shows the "COMMAND UIC" as 20113, 
and the "ROSTER #" as 91029.)  If no such 
record showing the results of this HIV 
antibody test can be found, or no such record 
exists, a response to that effect should be 
provided.   

2.  The RO should attempt to obtain the 
result of any HIV test performed on the 
veteran at the Orlando VA Outpatient Clinic 
between July 1996 and September 1996, and 
which appears to have been requested in the 
context of a Persian Gulf War Registry 
examination conducted during that time frame.  

3.  The RO should refer the veteran's file to 
the examiner who authored the May 2008 VA 
examination report, for an addendum.  After 
re-familiarizing himself with the veteran's 
record, the examiner should offer an opinion 
as to whether it is likely, unlikely or at 
least as likely as not, that any complaints 
or findings noted in the veteran's service 
medical records, in retrospect, reflect the 
onset or an early manifestation of HIV 
infection.  If the examiner is not available, 
the matter should be referred to another for 
the opinion sought.  

4.  Thereafter, the RO should review the 
record and enter its determination.  If the 
decision remains adverse, the veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond before the case is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


